RENDERED : JUNE 15, 2006
                                                           AS MODIFIED : JUNE 21, 2007
                                                                    TO BE PUBLISHED



             6$uyrem8               h~Vurf n£
                                     2005-SC-0712-MR
                                                                         (d-!   al?   _   ie   C   za~t++,~ C--


 THOMAS C. BOWLING                                                              APPELLANT

                    ON APPEAL FROM FAYETTE CIRCUIT COURT
V.                     HONORABLE MARY C . NOBLE, JUDGE
                                1990-CR-0363

COMMONWEALTH OF KENTUCKY                                                         APPELLEE


                 OPINION OF THE COURT BY JUSTICE JOHNSTONE

                                        AFFIRMING

       Appellant, Thomas C. Bowling, appeals from the Fayette Circuit Court's denial of

his motion for relief pursuant to CR 60.02 and CR 60.03. Bowling~s motion claimed that

the United States Supreme Court's recent decision in Roper v.Simmons , 543 U.S. 551,

125 S. Ct. 1183, 161 L. Ed . 2d 1 (2005), and the Eighth Amendment's proscription

against cruel and unusual punishment prohibit the execution of individuals with the

mental age of a juvenile . Bowling also argued that he was entitled to a new sentencing

hearing due to "the increased mitigating value of functioning at the mental level of a

juvenile" resulting from Roper's prohibition of executing juveniles.

                                Prior Procedural Historv

       In 1990, Bowling was convicted in the Fayette Circuit Court for the murders of

Edward and Ernestine Earley, and the assault of their two-year-old child . Bowling was

sentenced to death for each of the two murders . His convictions and sentences were

affirmed on direct appeal . Bowling v. Commonwealth , 873 S .W .2d 175 (Ky. 1993), cert.
denied , 513 U .S. 862,115 S . Ct. 176,130 L. Ed . 2d 112 (1994). His RCr 11 .42 motion

was denied and that decision was also affirmed on appeal. Bowling v. Commonwealth ,

981 S .W .2d 545 (Ky.1998), cert . denied, 527 U .S . 1026, 119 S. Ct. 2375, 144 L. Ed . 2d

778 (1999). His petition in federal district court for a writ of habeas corpus, 28 U.S.C. §

2254, was denied, Bowling v. Parker, 138 F. Supp. 2d 821 (E .D. Ky. 2001), and that

decision was affirmed on appeal, Bowling v. Parker, 344 F .3d 487 (6th Cir. 2003), cert.

denied sub nom . , Bowling v. Haeberlin , 543 U .S. 842, 125 S . Ct. 281, 160 L. Ed. 2d 68

(2004), thus exhausting all of his conventional avenues of appeal. The Governor of

Kentucky signed a death warrant scheduling Bowling's execution for November 30,

2004. KRS 431 .240(4). However, both this Court and the Franklin Circuit Court issued

orders staying the execution pending resolution of Bowling's challenge to Kentucky's

method of lethal injection and his petition to vacate his death sentence based on mental

retardation .

       In Bowling v. Commonwealth , 163 S .W .3d 361 (Ky. 2005), cert. denied,         U.S .

     126 S. Ct. 652, 163 L . Ed . 2d 528 (2005), this Court upheld the trial court's denial

of Bowling's CR 60.02/CR 60 .03 motion based on mental retardation . Specifically,

Bowling relied upon the United States Supreme Court's ruling in Atkins v. Virginia , 536

U.S . 304, 122 S. Ct. 2242, 153 L. Ed . 2d 335 (2002), that the Eighth Amendment's

proscription against cruel and unusual punishment "places a substantive restriction on

the State's power to take the life of a mentally retarded offender ." Id. at 321, 122 S. Ct.

at 2252, 153 L. Ed. 2d at 350 ; Bowling, 163 S .W.3d at 366.
        Noting that at the time of Atkins , Kentucky already had in effect a statute

affording the same protection created by Atkins , KRS 532.140,' we held that Atkins was

only retroactive to any condemned mentally retarded offender tried prior to the effective

date of KRS 532 .140. Bowling , 163 S.W.3d at 371 . Because Bowling was tried after

the effective date of the exemption statutes and had not raised the mental retardation

issue at trial, he was held to have procedurally defaulted the issue :

                   The Commonwealth did not prevent Appellant from presenting his
                   mental retardation claim; he simply did not assert it at his trial or in
                   his RCr 11 .42 motion . Kentucky's exemption statute, KRS
                   532.140(1), was enacted effective July 13, 1990 . Appellant's trial
                   began on December 10, 1990. During the interim, Appellant was
                   examined by two psychologists, one appointed by the trial court
                   and the other selected by his attorneys . Each psychologist
                   administered a separate IQ test, the results of which measured
                   Appellant's IQ at 86 and 87, respectively. Thus, Appellant was
                   afforded both the opportunity to assert his mental retardation claim
                   and the expert witnesses necessary to prove it (if it was provable) .
                   He chose not to assert the claim at trial and thereby waived it.
                   Accord Winston v. Commonwealth , 268 Va. 564, 604 S .E.2d 21, 51
                   (2004) ( "Winston's remaining claims concerning the subject of
                   mental retardation are waived because he deliberately declined to
                   raise a claim of mental retardation under the statutory provisions
                   that apply to him and his trial."). Compare Head y. Hill, 277 Ga.
255, 587 S.E.2d 613, 620 (2003) (defendant could have litigated
                   the issue of his alleged mental retardation at trial but chose not to
                   do so, thus, he was not denied the right to litigate the issue; he had
                   such a right and waived it); with Rogers v. State, 276 Ga . 67, 575
                   S .E .2d 879, 880 (2003) (defendant who was tried before effective
                   date of mental retardation exemption statute could not be held to
                   have waived claim to exemption) .

Id . at 371-72 .




 KRS 532.140(1), enacted July 13, 1990, provides : "[N]o offender who has been
determined to be a seriously mentally retarded offender under the provisions of KRS
532 .135, shall be subject to execution . The same procedure as required in KRS
532 .025 and 532.030 shall be utilized in determining the sentence of the seriously
mentally retarded offender under the provisions of KRS 532.135 and KRS 532 .140."
        Bowling thereafter informed the Sixth Circuit that he had exhausted his mental

retardation claims in state court . On September 2, 2005, a three-judge panel of the

Sixth Circuit denied Bowling's motion for leave to file a successive habeas corpus

petition to re-litigate the mental retardation claim. The Court further upheld the U .S .

District Court's order denying Bowling's FRCP 60(b) motion to reopen his previously

ruled-upon habeas corpus petition, and concluded that the FRCP 60(b) motion was the

functional equivalent to a successive habeas petition. In Re: Bowling , 422 F.3d 434

(6th Cir. 2005). On December 2, 2005, the Sixth Circuit denied Bowling's motion for

leave to file a petition for an en banc rehearing of his mental retardation claim .

                                  Current Collateral Attack

       On June 7, 2005, Bowling filed a motion in the Fayette Circuit Court to vacate his

death sentence based upon "juvenile mental age," citing CR 60 .02, CR 60 .03, and

Roper v. Simmons , 543 U .S . 551, 125 S . Ct. 1183, 161 L. Ed . 2d 1 (2005). Relying

upon an excerpt from his Perry County elementary school record and an affidavit from

his mother, both of which were filed in the earlier mental retardation claim, as well as an

additional affidavit from his son, Bowling alleged that he mentally functions at a level

equivalent to an eleven-year-old child . Bowling also moved the trial court for funds to

hire an expert on juvenile age.

       The Commonwealth responded, in part, that Bowling's claim was not filed in a

timely manner and was barred as a successive collateral attack. The Commonwealth

cited to our prior decision wherein we held that Bowling was not entitled to relief based

on his mental retardation claim because he had "not alleged an error that was unknown

and could not have been known to him by the exercise of reasonable diligence at the ,
time of his trial, RCr 11 .42 motion, or [prior] petition for habeas corpus." Bowling v.

Commonwealth, 163 S .W.3d at 366 . Since Roper v. Simmons was pending in the

United States Supreme Court at the time Bowling filed his prior CR 60.02 motion based

on mental retardation, the Commonwealth argued that he could have raised the juvenile

mental age claim at that time.

       Following a hearing, the trial court denied both motions . However, with respect

to the procedural bar issue, the Court noted :

              The Court finds that the motion is timely if the Movant is entitled to
              a defense based on juvenile mental age. As Justice Keller wrote in
              Bowling v. Commonwealth , 2004-SC-0880-MR:

                     If the issue of an offender's age had not been presented
                     or addressed previously by the trial court, no one, at least
                     hopefully no one, would seriously argue that the issue
                     was waived and could not be presented later if evidence,
                     or a reasonable inference from the evidence, became
                     available that showed the offender was less than sixteen
                     at the time of the offense .

                     Thus, if mental age is equivalent to age in years as a
                     defense, Bowling is entitled to go forward .

The trial court nonetheless found that Bowling failed to present evidence sufficient for

the court to determine the scientific validity of "mental age."

       However, in August 2005, Bowling filed a motion to reconsider the trial court's

order under CR 59.05. On August 19, 2005, the trial court heard oral argument and

thereafter passed the motion for a two-week period to permit the parties to further brief

the issues . The trial court held a second oral argument on August 26, 2005 . At the

conclusion of such, the trial entered an order granting Bowling's CR 59 .05 motion to

reconsider, but denying his motion for relief. The court opined :

              The Roper Court established age 18 as the categorical cut-off age
              because "society draws the line for many purposes between
       childhood and adulthood" at that age .

                      However, the majority in Roper made it clear that this is a
              bright line demarcation rather than a case-by-case determination .
              The Court recognized that some underage 18 "have already
              attained a level of maturity some adults will never reach ."
              Nonetheless, being under chronological age 18 would make such a
              youth eligible for the death penalty prohibition . Conversely, the
              Court recognized that the "qualities that distinguish juveniles from
              adults do not disappear when an individual turns 18." By this
              statement, the Court made it clear that remaining "youthful" past
              chronological age 18 would not invoke the prohibition . "Mental
              age" less than 18 means no more than remaining youthful past
              chronological ageI8.There is thus no analytical basis to extend the
              holding of Rope r to cover a juvenile mental age.

(Emphasis in original) .

       Appellant now appeals to this Court as a matter of right. Ky. Const. § 110(2)(b) ;

Skaggs v. Commonwealth, 803 S.W .2d 573 (Ky. 1990), vacated on other grounds,

Skaggs v. Parker, 235 F .3d 261 (6th Cir . 2000).

                                   Roper v. Simmons

       The United States Supreme Court's recent decision in Roper v. Simmons

declared it unconstitutional under the Eighth Amendment for a state to execute any

individual who was under the age of eighteen (18) at the time of the offense . Noting

that a majority of states have rejected the imposition of the death penalty on juveniles

under 18, the Court found evidence sufficient to demonstrate a national consensus .

"The evidence of national consensus against the death penalty for juveniles is similar,

and in some respects parallel, to the evidence Atkins held sufficient to demonstrate a

national consensus against the death penalty for the mentally retarded ." 543 U .S. at

564, 125 S. Ct. at 1192, 161 L.Ed.2d at 18. In justifying the prohibition of the death

penalty on those less than 18 years of age, the Court explained :
       Three general differences between juveniles under 18 and
adults demonstrate that juvenile offenders cannot with reliability be
classified among the worst offenders. First, as any parent knows
and as the scientific and sociological studies respondent and his
amici cite tend to confirm, "[a] lack of maturity and an
underdeveloped sense of responsibility are found in youth more
often than in adults and are more understandable among the
young. These qualities often result in impetuous and ill-considered
actions and decisions." [Johnson v. Texas, 509 U.S. 350, 367, 113
S. Ct. 2658]; see also [Eddings v. Oklahoma, 455 U.S. 104,115-
116, 102 S. Ct. 8691 ("Even the normal 16-year-old customarily
lacks the maturity of an adult"). . . . In recognition of the
comparative immaturity and irresponsibility of juveniles, almost
every State prohibits those under 18 years of age from voting,
serving on juries, or marrying without parental consent . . . .

       The second area of difference is that juveniles are more
vulnerable or susceptible to negative influences and outside
pressures, including peer pressure . Eddin s, supra, at 115, 102 S.
Ct. 869 ("Mouth is more than a chronological fact. It is a time and
condition of life when a person may be most susceptible to
influence and to psychological damage"). This is explained in part
by the prevailing circumstance that juveniles have less control, or
less experience with control, over their own environment . See
Steinberg & Scott, Less Guilty by Reason of Adolescence :
Developmental Immaturity, Diminished Responsibility, and the
Juvenile Death Penalty, 58 Am. Psychologist 1009, 1014 (2003)
(hereinafter Steinberg & Scott) ("[A]s legal minors, [juveniles) lack
the freedom that adults have to extricate themselves from a
criminogenic setting").

        The third broad difference is that the character of a juvenile
is not as well formed as that of an adult. The personality traits of
juveniles are more transitory, less fixed. See generally E. Erikson,
Identity: Youth and Crisis ('1968).

        These differences render suspect any conclusion that a
juvenile falls among the worst offenders . The susceptibility of
juveniles to immature and irresponsible behavior means "their
irresponsible conduct is not as morally reprehensible as that of an
adult." Thompson . supra, at 835, 108 S .Ct. 2687 (plurality
opinion). . . . The reality that juveniles still struggle to define their
identity means it is less supportable to conclude that even a
heinous crime committed by a juvenile is evidence of irretrievably
depraved character. From a moral standpoint it would be
misguided to equate the failings of a minor with those of an adult,
for a greater possibility exists that a minor's character deficiencies
              will be reformed . Indeed, "ft]he relevance of youth as a mitigating
              factor derives from the fact that the signature qualities of youth are
              transient; as individuals mature, the impetuousness and
              recklessness that may dominate in younger years can subside ."
              Johnson, su ra, at 368, 113 S. Ct. 2658; see also Steinberg &
              Scott 10'14 ("For most teens, [risky or antisocial] behaviors are
              fleeting; they cease with maturity as individual identity becomes
              settled. Only a relatively small proportion of adolescents who
              experiment in risky or illegal activities develop entrenched patterns
              of problem behavior that persist into adulthood").

                      In Thompson, a plurality of the Court recognized the import
              of these characteristics with respect to juveniles under 16, and
              relied on them to hold that the Eighth Amendment prohibited the
              imposition of the death penalty on juveniles below that age. 487
              U.S ., at 833-838,108 S. Ct. 2687 . We conclude the same
              reasoning applies to all juvenile offenders under 18.

Roper, 543 U.S. at 569-72, 125 S. Ct . at 1195-96, 161 L. Ed . 2d at 21-23.

                                     "Juvenile Mental Ane"

       Bowling argues that the Roper decision must be interpreted as prohibiting the

execution of not only those offenders whose chronological age is below eighteen, but

also those offenders whose mental age is below eighteen . Bowling contends that

unlike the Supreme Court's prior decisions dealing with the juvenile death penalty,

Roper defines "juvenile" and "youthful person" in terms of the mental development and

impairments that are inherent in anyone who functions as a juvenile, not just those who

are chronologically juveniles. See Thompson v. Oklahoma , 487 U.S . 815, 108 S . Ct.

2687, 101 L. Ed. 2d 702 ('1988) (plurality opinion prohibiting imposition of death penalty

on any juvenile under the chronological age of sixteen at the time of offense). See also

Stanford v. Kentucky, 492 U.S. 361, 109 S . Ct . 2969, 106 L. Ed. 2d 306 (1989) ;

Eddings v. Oklahoma , 455 U.S. 104, 102 S . Ct. 869, 71 L. Ed. 2d 1 (1982) .

       Bowling points out that the Roper decision focuses on the immaturity,

irresponsibility, and susceptibility to negative influences inherent in juveniles, and how
such factors prevent the only recognized goals of the death penalty - retribution and

deterrence of prospective offendes 2 - from being satisfied. - Thus, Bowling concludes

that because such rationale has no relation to a person's chronological age, but only to

his or her mental age, the Court was clearly imposing a broad restriction against the

execution of any offender who mentally functions below the level of an average

chronological eighteen year old.

       We do not necessarily disagree that, in theory, the broad concepts espoused by

the Supreme Court could pertain to those who function at the mental level of a juvenile .

To be sure, the Roper Court recognized that there are adults who have the mental

abilities of a juvenile, as well as those juveniles who function at a level far beyond their

years. For that reason, however, the Court established a bright line rule:

                      Drawing the line at 18 years of age is subject, of course, to
              the objections always raised against categorical rules. The
              qualities that distinguish juveniles from adults do not disappear
              when an individual turns 18. By the same token, some under 18
              have already attained a level of maturity some adults will never
              reach. For the reasons we have discussed, however, a line must be
              drawn. The plurality opinion in Thompson drew the line at 16. In
              the intervening years the Thompson plurality's conclusion that
              offenders under 16 may not be executed has not been challenged.
              The logic of Thompson extends to those who are under 18. The
              age of 18 is the point where society draws the line for many
              purposes between childhood and adulthood . It is, we conclude, the
              age at which the line for death eligibility ought to rest.

Roper, 543 U.S . at 574, 125 S. Ct. at 1197-98, 161 L. Ed. 2d at 24-25. The plain

language of Roper compels the conclusion that its prohibition is limited to "the




  "There are two distinct social purposes served by the death penalty : 'retribution and
deterrence of capital crimes by prospective offenders."' Roper, 543 U .S. at 571, 125 S.
Ct. at 1196, 161 L. Ed. 2d at 23. Quoting Atkins, 536 U.S. at 319, 122 S. Ct. at 2242,
153 L. Ed. 2d at 349).
execution of an offender for any crime committed before his 18th birthday. . . ." Id . at
588, 125 S. Ct. at 1206, 161 L. Ed. 2d at 38. (O'Connor, J . dissenting) .

       As the Commonwealth notes, the concept of juvenile mental age as a basis to

preclude the death penalty was discussed by Justice O'Conner in Penry v. Lynaugh,

492 U.S . 302, 109 S . Ct. 2934, 106 L. Ed . 2d 256 (1989), abrogated
                                                                 aq ted br Atkins , supra :

                      Penry urges us to rely on the concept of "mental age," and
              to hold that execution of any person with a mental age of seven or
              below would constitute cruel and unusual punishment. . . . Mental
              age is "calculated as the chronological age of nonretarded children
              whose average IQ test performance is equivalent to that of the
              individual with mental retardation" . . . . See D. Wechsler, The
              Measurement and Appraisal of Adult Intelligence 24-25 (4th ed.
              1958). . . . [T]he "mental age" concept, irrespective of its intuitive
              appeal, is problematic in several respects . As the AAMR
              acknowledges, "[t]he equivalence between nonretarded children
              and retarded adults is, of course, imprecise. . . ." The "mental age"
              concept may underestimate the life experiences of retarded adults,
              while it may overestimate the ability of retarded adults to use logic
              and foresight to solve problems . The mental age concept has
              other limitations as well . Beyond the chronological age of 15 or 16,
              the mean scores on most intelligence tests cease to increase
              significantly with age. Wechsler 26 . As a result, "[t]he average
              mental age of the average 20 year old is not 20 but 15 years." Id.,
              at 27. See also In re Ramon M. , 22 Cal. 3d 419, 429, 149 Cal.
              Rptr. 387, 394, 584 P.2d 524, 531 (1978) ("Mhe 'mental age' of
              the average adult under present norms is approximately 16 years
              and 8 months"). Not surprisingly, courts have long been reluctant
              to rely on the concept of mental age as a basis for exculpating a
              defendant from criminal responsibility. See, e.g., In re Ramon M.,
              supra, 22 Cal. 3d at 429, 149 Cal. Rptr. at 394, 584 P.2d at 531 ;
              State v. Schilling , 95 N.J.L. 145, 148, 112 A. 400, 402 (1920) ;
              People v. Marguls, 344 lll. 261, 267, 176 N.E. 314, 316 (1931) ;
              Chriswell v. State; 171 Ark . 255, 259, 283 S.W. 981, 983 (1926) .
              Cf. Pickett v. State, 37 Ala. App. 410, 71 So. 2d 102, 107 (1954) .
              See generally Ellis & Luckasson, 53 Geo. Wash . L. Rev., at 435.
              Moreover, reliance on mental age to measure the capabilities of a
              retarded person for purposes of the Eighth Amendment could have
              a disempowering effect if applied in other areas of the law. Thus,
              on that premise, a mildly mentally retarded person could be denied
              the opportunity to enter into contracts or to marry by virtue of the
              fact that he had a "mental age" of a young child. In light of the
              inherent problems with the mental age concept, and in the absence
               of better evidence of a national consensus against execution of the
               retarded, mental age should not be adopted as a line-drawing
               principle in our Eighth Amendment jurisprudence .

Penh, 492 U.S. at 339-40, 109 S. Ct. at 2957-58, 106 L. Ed . 2d at 291-92.

         While the other members o¬ the Court did not join Justice O'Conner's opinion

with respect to "mental age," none explicitly rejected it. Nor has the Court since Pen

considered such a theory. Nevertheless, Justice O'Conner's discussion certainly belies

Bowling's claim that the Roper Court intended for the definition of "juvenile" to include

those who mentally function at a juvenile level. There simply is no language to support

such a conclusion. The Court was unquestionably well-versed in the concept of mental

age and would have explicitly adopted mental age as a criterion had it wished to do so.

         Bowling has not cited any published authority prohibiting the death penalty based

upon "juvenile mental age." Nor has Bowling demonstrated a national consensus that

mental age should be a criterion by which to exclude the death penalty. Without

question, the Supreme Court has been presented with and has considered the concept

of mental age . Penry . Thus, we conclude that Roper v. Simmons only prohibits the

execution of those offenders whose chronological age was below eighteen at the time

of the commission of the offense . See also Hill v. State, 921 So. 2d 579, 584 (Fla.

2006).

                                    Procedural Default

         We believe it necessary to point out that even if this Court were to have

concluded that Roper prohibits the execution of "mental juveniles," the result herein

would be no different . As we noted in Bowling v. Commonwealth , a decision

recognizing a new constitutional right would not be retroactively applied if the state in

which the conviction was obtained had in effect at the time of the condemned person's
trial a statute affording the same right. 163 S.W.3d at 372. KRS 640.040, enacted in

July 1989 and effective at the time of Bowling's 1990 trial, provides in relevant part:

                (1) No youthful offender who has been convicted of a capital
                offense who was under the age of sixteen (16) years at the time of
                the commission of the offense shall be sentenced to capital
                punishment.

         Thus, at the time of his trial Kentucky had in effect a statute that prohibited the

execution of an offender under the age of sixteen. As such, Bowling's claim that

execution is prohibited because he functions at the level of an eleven-year-old child

could have been asserted at trial, in his RCr 11 .42 motion, or his prior CR 60.02 motion.

In other words, as it would have applied to his claim, Roper v. Simmons created no

greater protection than he could have asserted under the statute . For this reason, the

same rationale espoused in Bowling v. Commonwealth that supported a finding that

Bowling procedurally defaulted his mental retardation claim applies with equal force to

support a finding that his current claim, even if viable, would have been procedurally

defaulted as well. Id. at 371-72.

                                New Capital Sentencing Trial

         Finally, Bowling argues that in light of Roper v. Simmons , he is entitled to a new

sentencing trial where a jury can consider "the mitigating value of juvenile mental age in

light of the substantive restriction against executing juveniles that did not exist in

Kentucky until March 1, 2405." It is his belief that that there is a reasonable probability

that at least one juror would have viewed the mitigating evidence differently had he or

she known that juveniles could not be executed . Bowling's argument is wholly without

merit.
        As we have previously noted, Kentucky has prohibited the imposition of capital

punishment on juveniles who were under the age of sixteen at the time of offense since

the enactment of KRS 640 .040 in July 1987. As Bowling was tried in 1990, defense

counsel was certainly able to make the same arguments in mitigation that he now seeks

to make.

        Accordingly, the order of the Fayette Circuit Court denying Bowling relief under

CR 60.02 and CR 60.03 is affirmed.

        Further, Bowling's motion to strike documents improperly included in the record

on appeal is denied as moot.

        Lambert, C.J. ; Cooper, Graves, Scott, and Wintersheimer, JJ., concur. Roach,

J., not sitting.



COUNSEL FOR APPELLANT:

Susan Jackson Balliet
David 11/1 . Barron
Assistant Public Advocates
Department of Public Advocacy
100 Fair Oaks Lane, Suite 301
Frankfort, KY 40601

COUNSEL FOR APPELLEE:

Gregory D. Stumbo
Attorney General of Kentucky

Ian G. Sonego
Assistant Attorney General
Office of Attorney General
Criminal Appellate Division
1024 Capital Center Drive
Frankfort, KY 40601-8204
            'SttprPme ~Vurf of `Rrufurhv
                                   2005-SC-000712-MR


THOMAS C. BOWLING                                                           APPELLANT


                   ON APPEAL FROM FAYETTE CIRCUIT COURT
V.                    HONORABLE MARY C. NOBLE, JUDGE
                               1990-CR-0363


COMMONWEALTH OF KENTUCKY                                                     APPELLEE


                   ORDER DENYING PETITION FOR REHEARING


             The petition for rehearing is denied. The Opinion of the Court rendered on

June 15, 2006, is hereby modified on its face by substitution of the attached pages 1

and 6 through 13 in lieu of the original page 1 and pages 6 through 14.

             All concur, except Noble, J., not sitting .

             ENTERED: June 21, 2007.